Case: 18-50193      Document: 00514799354         Page: 1    Date Filed: 01/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 18-50193
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                   January 17, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

JAIME ANTONIO JUAREZ-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:17-CR-1878-1


Before HIGGINBOTHAM, ELROD and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jaime Antonio Juarez-Perez appeals the 46-month within-guidelines
sentence imposed following his guilty plea conviction for illegal reentry after
having been previously deported. He argues that his indictment did not allege
that he had a prior conviction and that, therefore, his sentence under 8 U.S.C.
§ 1326(b) violates his due process rights by exceeding the two-year statutory
maximum provided by § 1326(a). He concedes that this argument is foreclosed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50193    Document: 00514799354     Page: 2   Date Filed: 01/17/2019


                                 No. 18-50193

by Almendarez-Torres v. United States, 523 U.S. 224 (1998). However, he seeks
to preserve the issue for possible Supreme Court review because, he argues,
subsequent Supreme Court decisions indicate that the Court may reconsider
this issue.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that,
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in the indictment or found by a jury beyond a
reasonable doubt.    This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres.      See, e.g., United States v.
Wallace, 759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v.
United States, 570 U.S. 99 (2013)); United States v. Pineda-Arrellano, 492 F.3d
624, 625-26 (5th Cir. 2007) (considering the effect of Apprendi v. New Jersey,
530 U.S. 466 (2000)).     Thus, Juarez-Perez’s argument is foreclosed, and
summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2